



Exhibit 10.14




DELUXE
CORPORATION
RESTRICTED STOCK UNIT
AWARD AGREEMENT



AWARDED TO
AWARD DATE
TOTAL NUMBER OF RESTRICTED STOCK
UNITS
 
 
 



1.
The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby grants
to you as of the above Award Date the above number of restricted stock units
(“Units”) on the terms and conditions contained in this Restricted Stock Unit
Award Agreement (including the Addendum attached hereto, the “Agreement”) and
Deluxe’s 2017 Long Term Incentive Plan (the “LTIP”), a copy of each of which has
been provided to you. Deluxe hereby confirms the grant to you, as of the Award
Date and subject to the terms and conditions in this Agreement and the Plan, of
the number of Restricted Stock Units specified above (the “Units”). Each Unit
represents the right to receive one share of Deluxe’s common stock par value
$1.00 (“Common Stock”), when the restrictions applicable to each Unit expire or
terminate as provided below. Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the Units granted to you will be
credited to an account in your name maintained by Deluxe. This account shall be
unfunded and maintained for book-keeping purposes only, with the Units simply
representing an unfunded and unsecured contingent obligation of Deluxe. Any
capitalized term used but not defined in this Agreement shall have the meaning
given to the term in the LTIP as it currently exists or may hereafter be
amended.



2.
Restricted Period and Vesting. The Units are subject to the restrictions
contained in this Agreement and the LTIP for the Restricted Period (as defined
below). As used herein, “Restricted Period,” shall mean, with respect to each of
the three equal segments of 33-1/3 percent of the Units each, a period
commencing on the Award Date and, subject to Section 4, ending with respect to
each segment on its respective vesting date. Subject to Sections 4 and 5, with
respect to the Units, the restrictions on a segment will lapse and the
applicable segment will vest and become non-forfeitable on each of the first,
second and third anniversary of the Award Date, so long as your service to
Deluxe has not previously ended.



3.
Restrictions. The Units shall be subject to the following restrictions during
the Restricted Period:

(a)
The Units shall be subject to forfeiture to Deluxe as provided in this Agreement
and the LTIP.



(b)
The Units may not be sold, assigned, transferred or pledged during the
Restricted Period. You may not transfer the right to receive the Units, other
than by will or the laws of descent and distribution, and any such attempted
transfer shall be void.



(c)
Shares of Common Stock to be issued in settlement of the Units will not be
issued until the restrictions lapse and the Units vest.



(d)
If cash or non-cash dividends or distributions are declared and paid by Deluxe
with respect to its Common Stock, then at the same time that such dividends or
distributions are paid to the shareholders you will have dividend equivalents
credited to your account with respect to your Units. All such dividend
equivalents shall be held by Deluxe until the end of the Restricted Period, at
which time Deluxe will pay you all such dividends and other distributions, less
applicable income tax and social security tax withholding. Any dividend
equivalent payments paid with respect to any Units shall be paid when, and only
to the extent that, the underlying Units actually vest and are settled in shares
of Common Stock. If the Units are forfeited, then all rights to such dividend
and distribution payments shall also be forfeited.



4.
Acceleration of Vesting.

(a)
In the event your employment with Deluxe is terminated by reason of death,
Disability (as defined in the Addendum) or Qualified Retirement (as defined in
the Addendum) any time during the Restricted Period, all of the yet unvested
Units will vest (i.e., the restrictions on the Units shall lapse) and the Units
shall become non-forfeitable as of the date of such termination.



(b)
Subject to subparagraph 4(c), in the event your employment is terminated during
the Restricted Period by reason of involuntary termination without Cause, a
pro-rata portion of the Units (based on the number of completed days elapsed
since the Award Date) then subject to restrictions shall vest and become
non-forfeitable as of the date of such termination.



(c)
Notwithstanding any provision contained in this Agreement that would result in
Units vesting in full or in part at a later date, if, in connection with any
Change of Control, the acquiring Person, surviving or acquiring corporation or
entity, or an Affiliate of such corporation or entity, elects to assume the
obligations of Deluxe under this Agreement and to



Rev. 12/17
US.116491764.02

--------------------------------------------------------------------------------





replace the Units issuable under it with other equity securities that are listed
on a national securities exchange (including by use of American Depository
Receipts or any similar method) and are freely transferable under all applicable
federal and provincial securities laws and regulations, the Units then subject
to restriction shall continue to vest as set forth in Section 2, provided,
however, the Units shall vest in full if, within twelve months of the date of
the Change of Control:


(i)
Your employment with Deluxe is terminated by Deluxe without Cause, or



(ii)
Vesting would otherwise occur on any earlier date as provided under this
Agreement.



In the event of any such Change of Control, the number of replacement equity
securities issuable under this Agreement shall be determined by the Committee in
accordance with Section 4(c) of the Plan. In the event of any such Change of
Control, all references herein to the Units shall thereafter be deemed to refer
to the replacement equity securities, references to Deluxe shall thereafter be
deemed to refer to the issuer of such replacement equity securities, and all
other terms of this Agreement shall continue in effect except as and to the
extent modified by this subparagraph.
(d)
If the Change of Control does not meet the continuation or replacement criteria
specified in subparagraph 4(c) above, all Units then subject to restriction
shall vest in full immediately upon the Change of Control.

5. Forfeiture.
(a)
Subject to the provisions of Section 4, in the event your employment is
terminated during the Restricted Period, or you engage in a Forfeiture Activity
(as defined below) during the Restricted Period, your rights to all of the Units
then subject to restrictions shall be immediately and irrevocably forfeited.



(b)
If, at any time within 12 months after the date any portion of this Award has
vested, you engage in any Forfeiture Activity (as defined below), then the value
of the Units received by you pursuant to such vesting must be paid to Deluxe
within 30 days of demand by Deluxe. For purposes hereof, the value received by
you shall be determined by multiplying the number of Units that vested times the
closing price on the New York Stock Exchange of a share of Deluxe’s Common Stock
on the vesting date (without regard to any subsequent increase or decrease in
the fair market value of such Units).



(c)
As used herein, you shall be deemed to have engaged in a Forfeiture Activity if
you (i) directly or indirectly, engage in any business activity on your own
behalf or as a partner, shareholder, director, trustee, principal, agent,
employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with Deluxe or you solicit, entice or
induce any employee or representative of Deluxe to engage in any such activity,
(ii) directly or indirectly solicit, entice or induce (or assist any other
person or entity in soliciting, enticing or inducing) any customer or potential
customer (or agent, employee or consultant of any customer or potential
customer) with whom you had contact in the course of your employment with Deluxe
to deal with a competitor of Deluxe, (iii) fail to hold in a fiduciary capacity
for the benefit of Deluxe all confidential information, knowledge and data,
including customer lists and information, business plans and business strategy
(“Confidential Data”) relating in any way to the business of Deluxe for so long
as such Confidential Data remains confidential, or (iv) are terminated by Deluxe
for Cause.



(d)
If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines such that the provision
shall be enforceable against you.



(e)
By accepting this Agreement, you consent to a deduction from any amounts Deluxe
owes you from time to time (including amounts owed to you as wages or other
compensation, fringe benefits, or vacation pay, as well as any other amounts
owed to you by Deluxe), to the extent of the amount you owe Deluxe under the
foregoing provisions. Whether or not Deluxe elects to make any set-off in whole
or in part, if Deluxe does not recover by means of set-off the full amount you
owe, calculated as set forth above, you agree to pay immediately the unpaid
balance to Deluxe.



(f)
You will be released from the forfeiture provisions of subparagraph (c)(i) in
the event your employment with Deluxe has been involuntarily terminated without
Cause. Otherwise, you may be released from the foregoing forfeiture provisions
only if the Committee (or is duly appointed agent) determines in its sole
discretion that such action is in the best interests of Deluxe.



(g)
Nothing contained in this Section 5 shall be construed to limit the provisions
of Section 6(h) of the Plan (dealing with recoupment of awards made to certain
officers of Deluxe), which are incorporated into this Agreement by reference.



6.
Delivery of Shares of Common Stock. Subject to Section 5, after any Units vest
pursuant to Section 2 or Section 4, as applicable, Deluxe shall, as soon as
practicable (but no later than 75 days after the applicable vesting date) cause
to be



Rev. 12/17
US.116491764.02

--------------------------------------------------------------------------------





issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable) one
share of Common Stock in payment and settlement of each vested Unit. Delivery of
shares of Common Stock shall be effected by the issuance of a stock certificate
to you, by an appropriate entry in the stock register maintained by Deluxe’s
transfer agent with a notice of issuance provided to you, or by the electronic
delivery of the shares of Common Stock to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 8 and compliance
with all applicable legal requirements as provided in the LTIP, and shall be in
complete satisfaction and settlement of such vested Units. If the Units that
vest include a fractional Unit, Deluxe shall round the number of vested Units to
the nearest whole Unit prior to issuance of shares of Common Stock as provided
herein.
7.
Rights. The Units subject to this award do not entitle you to any rights of a
holder of Common Stock. You will not have any of the rights of a shareholder of
Deluxe in connection with the grant of Units subject to this Agreement unless
and until shares of Common Stock are issued to you upon settlement of the Units
as provided in Section 2.

8.
Income Taxes. You are liable for any federal and provincial income taxes or any
other taxes or social security amounts (such amounts including, but not limited
to, Canada/Quebec pension plan contributions and employment insurance premiums)
applicable upon the grant, holding or disposition of Units as the case may be
pursuant to this Agreement, and upon delivery of the associated Shares or other
payments under this Agreement, and you acknowledge that you should consult with
your own tax advisor regarding the applicable tax consequences. Upon the
distribution of shares of Common Stock, you shall promptly pay to Deluxe the
amount of all applicable taxes required by Deluxe to be withheld or collected
upon the distribution of the shares of Common Stock in settlement of the vested
Units, such amount to be paid in cash or in previously acquired shares of Deluxe
common stock having a fair market value equal to the tax withholding amount. In
the alternative, you may direct Deluxe to withhold from shares of Common Stock
otherwise to be distributed the number of Deluxe shares having a fair market
value equal to the amount of all applicable taxes required by Deluxe to be
withheld upon the distribution of the shares of Common Stock You acknowledge
that no shares of Common Stock will be distributed to you unless and until you
have satisfied any obligation for withholding taxes as provided in this
Agreement.

9.
Terms and Conditions. This Agreement and the award of Units and the issuance of
shares of Common Stock hereunder are subject to and governed by the provisions
of the LTIP. In the event there are any inconsistencies between this Agreement
and the LTIP, the provisions of the LTIP shall govern, as it may be amended or
interpreted at Deluxe’s discretion, to meet any applicable requirements of
Section 409A of the Internal Revenue Code.



By your acceptance of this restricted stock unit award, you agree to all of the
terms and conditions contained in this Agreement and in the LTIP documents. You
acknowledge that you have received and reviewed these documents and that they
set forth the entire agreement between you and Deluxe regarding the Units.
DELUXE CORPORATION
By: _______________________




Rev. 12/17
US.116491764.02

--------------------------------------------------------------------------------







ADDENDUM TO
RESTRICTED STOCK UNIT AWARD AGREEMENT




For the purposes hereof, the terms used herein shall have the following
meanings:


“Affiliate” shall mean a company controlled directly or indirectly by the
Corporation, where “control” shall mean the right, either directly or
indirectly, to elect a majority of the directors thereof without the consent or
acquiescence of any third party.


“Approved Retirement” shall mean any voluntary termination of employment on or
after the date on which the sum of your age and years of employment with Deluxe
and/or its Affiliates equals at least seventy-five (75) with the approval of the
Compensation Committee of Deluxe’s Board of Directors, or any other termination
of employment that the Compensation Committee of Deluxe’s Board of Directors
should determine qualifies as an approved retirement.


“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


“Cause” shall mean:
    
(i)
You have breached your obligations of confidentiality to Deluxe or any of its
Affiliates;



(ii)
You have otherwise failed to perform your employment duties and do not cure such
failure within thirty (30) days after receipt of written notice thereof;



(iii)
You commit an act, or omit to take action, in bad faith which results in
material detriment to Deluxe or any of its Affiliates;



(iv)
You have had excessive absences unrelated to illness or vacation (“excessive”
shall be defined in accordance with local employment customs);



(v)
You have committed fraud, misappropriation, embezzlement or other act of
dishonesty in connection with Deluxe or any of its Affiliates or its or their
businesses;



(vi)
You have been convicted or have pleaded guilty or nolo contendere to criminal
misconduct constituting a felony or a gross misdemeanor, which gross misdemeanor
involves a breach of ethics, moral turpitude, or immoral or other conduct
reflecting adversely upon the reputation or interest of Deluxe or its
Affiliates;



(vii)
Your use of narcotics, liquor or illicit drugs has had a detrimental effect on
performance of employment responsibilities; or



(viii)
You are in default under any agreement between you and Deluxe or any of its
Affiliates.



A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:


(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of Deluxe representing 30% or more of the combined voting power of Deluxe’s then
outstanding securities, excluding, at the time of their original acquisition,
from the calculation of securities beneficially owned by such Person any
securities acquired directly from Deluxe or its Affiliates or in connection with
a transaction described in paragraph (iii) below; or



(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Deluxe) whose appointment or election by the
Board or nomination for election by Deluxe’s shareholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors at the date of your award election hereunder or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or



(iii)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated (A) a merger, consolidation, share exchange or similar
transaction involving Deluxe, regardless of whether Deluxe is the surviving



Rev. 12/17
US.116491764.02

--------------------------------------------------------------------------------





corporation or (B) the sale or disposition by Deluxe of all or substantially all
Deluxe’s assets, other than a sale or disposition by Deluxe of all or
substantially all of Deluxe’s assets to an entity, unless, immediately following
such corporate transaction, all or substantially all of the individuals and
entities who were the beneficial owners of Deluxe’s voting securities
immediately prior to such corporate transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the surviving or acquiring entity resulting from such
corporate transaction (including beneficial ownership through any Parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such corporate transaction, of Deluxe’s voting securities.


Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of Deluxe immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Deluxe immediately
following such transaction or series of transactions.


“Disability” shall mean that you are suffering from a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, and
that as a result of such impairment either: (i) you have received disability
benefits for a period of not less than three months under a long or short-term
disability plan or policy (or both), and are eligible for benefits under the
long-term disability plan of Deluxe or any Affiliate of which you are employed
at the time of such disability; or (ii) in the event that your employer does not
have a long-term disability plan in effect at such time, you are unable to
engage in any substantial gainful activity.


“Person” shall have the meaning defined in Section 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of Common Stock of Deluxe.


For all purposes of this Award Agreement “separation from service”, “specified
employee”, and “change in control event” shall have the meanings set forth in
Treasury Regulations §1.409A-1(h), §1.409A-1(i), and §1.409A-3(i)(5),
respectively, without regard to any of the optional provisions set forth in such
regulations, except that
(i)
for purposes of Treas. Reg. §1.409A-1(h)(1)(ii), an employee shall be considered
to have incurred a separation from service on the date on which it is reasonably
anticipated that the level of bona fide services the employee will perform after
such date (whether as an employee or as an independent contractor) will
permanently decrease to less than 50 percent of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months); and



(ii)
for purposes of identifying specified employees the safe harbor definition of
compensation contained in Treas. Reg. §1.415(c)-2(d)(4) (compensation required
to be reported on Form W-2 plus elective deferrals) shall be used, and
compensation paid to a nonresident alien that is not effectively connected with
the conduct of a trade or business within the United States shall be excluded.





Rev. 12/17
US.116491764.02